        Case 3:17-cr-00258-RDM Document 45 Filed 12/07/18 Page 1 of 8




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                       : 3:17-CR-0258
                                               :
      v.                                       : (Judge Mariani)
                                               :
LARRY GILLIAM                                  : (Electronically Filed)


                 SUPPLEMENTAL BRIEF IN SUPPORT
            OF MOTION TO SUPPRESS PHYSICAL EVIDENCE

                           Relevant Procedural History

      On June 4, 2018, Larry Gilliam filed a Motion to Suppress Physical

Evidence and a supporting brief. (Docs. 36 & 37). On July 18, 2018, the

government filed a brief in opposition to Mr. Gilliam’s motion to suppress

evidence. (Doc. 40). On July 25, 2018, Mr. Gilliam filed a reply brief. (Doc. 41).

By Order of November 9, 2018, this Honorable Court directed Mr. Gilliam to file a

supplemental brief in support of his motion to specifically address his request for a

hearing under Franks v. Delaware, 438 U.S. 154 (1978). (Doc. 42).

                                      Discussion

      In his motion to suppress physical evidence, Mr. Gilliam initially argued that

the five separate searches of the home without a warrant—the use of the key in the

front door, the initial entry into the house, the continued search on the other floors,

the use of the key in the locked interior door, and entry of the room on the second
        Case 3:17-cr-00258-RDM Document 45 Filed 12/07/18 Page 2 of 8




floor—violated his constitutional rights and therefore, the information gained from

the unlawful search could not be used in the affidavit of probable cause in support

of a search warrant. Mr. Gilliam maintains his position that when the information

that was illegally gathered from the house is redacted from the affidavit, the

remaining information is insufficient to establish probable cause to justify the

search warrant. Thus, even if everything in the affidavit is true, the evidence

should be suppressed because the search warrant was issued on the basis of tainted

evidence.

      As a supplemental position, Mr. Gilliam argued that the affidavit contains

false statements that should also be redacted following a Franks hearing. This

Honorable Court has directed Mr. Gilliam to “point to the portion(s) of the warrant

affidavit that is claimed to be false” and include “a statement of supporting

reasons” and “any affidavits or sworn or otherwise reliable statements of witnesses

that Defendant deems necessary and relevant in support of his Franks motion, as

well as any other relevant documentation or evidence.” (Doc. 42 at 4-5).

      The first false statement is as follows: “Palka advised Mr. Gilliam that

Police knew he was staying in a house on North Main Street.” While Palka may

have made this statement, it was false and including it was misleading to the

magistrate. The affidavit of probable cause itself shows that this statement is false
                                         2
        Case 3:17-cr-00258-RDM Document 45 Filed 12/07/18 Page 3 of 8




and the affiant must have known it was false and only said it to elicit information

from Mr. Gilliam. There is no evidence anywhere that police knew that Mr.

Gilliam stayed in a house on North Main Street. Police knew (1) that they had

reports that his vehicles were parked “near the intersection of Butler and N. Main

Street;” (2) that his truck was damaged at that same intersection; and (3) that they

previously “checked several streets in the area” but “could not locate the truck or

the BMW.” (Exhibit A attached to the Brief in Support of Motion to Suppress

Physical Evidence (Doc. 37) at 8). They did not know that he was staying at a

house on North Main Street.

      The second false statements are as follows:

      Mr. Gilliam stated that there were only kids in the house. Det. Palka
      asked how old the oldest person in the house was and Mr. Gilliam
      stated “twelve.”

(Exhibit A at 23). Mr. Gilliam did not make these statements. An affidavit signed

by Mr. Gilliam is attached. (Gilliam Affidavit at ¶¶ 24 & 25).

      The third false statement is that Mr. Gilliam “was observed leaving there and

followed to the buy and then followed directly back there after Police purchased

the drugs from him.” (Exhibit A at 13). The affidavit of probable cause itself

shows that this statement was false. Mr. Gilliam was arrested after the controlled

buy at McDonalds on River Street. “The CI walked away from the vehicle and
                                      3
        Case 3:17-cr-00258-RDM Document 45 Filed 12/07/18 Page 4 of 8




officers moved in and affected an arrest of Mr. Gilliam.” (Exhibit A at 4). It is

false to state that he was followed back to the residence at the conclusion of the

controlled buy and the affiant must have known that was false. Moreover, at the

time Mr. Gilliam was at the police station, according to the affiant, “Officers still

did not know an actual address on North Main Street for Mr. Gilliam.” (Exhibit A

at 8). Thus, they could not have followed him back to the residence.

      The fourth false statement is that officers went to conduct a welfare check

“on the children that Gilliam advised officers were in the residence alone.”

(Exhibit A at 23). Gilliam did not advise officers that there were children alone in

the residence. (Gilliam Affidavit at ¶ 23).

      The fifth false statement is the reference to “the second floor front room in

which Gilliam admitted staying during the time he was observed making the drug

transactions[.]” (Exhibit A at 8). Mr. Gilliam did not admit to staying in a second

floor front room of 374 North Main Street. (Gilliam Affidavit at ¶ 8).

      Mr. Gilliam is also submitting an affidavit from Conni Overstreet, who was

with Mr. Gilliam’s children on July 21, 2017.

      Mr. Gilliam has requested that undersigned counsel include the following

arguments in his Supplemental Brief. The Fourth Amendment entitles a criminal

defendant to an evidentiary hearing to be held at the defendant’s request when a
                                         4
           Case 3:17-cr-00258-RDM Document 45 Filed 12/07/18 Page 5 of 8




defendant makes a substantial preliminary showing that a false statement . . . was

included by the affiant in the warrant affidavit, and if the allegedly false statement

is necessary to the finding of probable cause . . .” United States v. Rivera, 524 Fed.

Appx. 821, 826 (3d Cir. 2013) (citing Franks v. Delaware, 438 U.S. 154, 155-56

(1978)).

      A substantial preliminary showing of intentional or reckless falsity on the

part of the affiant must be made in order for the defendant to have a right to an

evidentiary hearing on the affiant’s veracity to make the preliminary showing

required for a Franks hearing. The defendant must show intentional or reckless

falsity on the part of the affiant, Id., and “cannot rest on mere conclusory

allegations . . . but rather must present an offer of proof contradicting the affidavit,

including materials such as sworn affidavits or otherwise reliable statements of

witnesses.” United States v. Yusuf, 461 F.3d 374, 383 n. 8 (3d Cir. 2006).

      Thus, pursuant to Franks, 438 U.S. at 155-56, “when a warrant is obtained

based upon a false statement made in a supporting affidavit, the fruits of the

search warrant must be excluded if the remaining material, following the excision

of the falsity, is independently insufficient to support a finding of probable cause.”

United States v. Wade, 956 F. Supp. 2d 638, 649 (W.D. Pa. 2013).


                                           5
        Case 3:17-cr-00258-RDM Document 45 Filed 12/07/18 Page 6 of 8




      The Third Circuit has extended the right to a Franks hearing “to permit

challenges based on factual omissions from the warrant affidavit.” United States v.

Heilman, 377 Fed. Appx. 157, 177 (3d Cir. 2010) (citation omitted). In Heilman,

377 Fed. Appx. at 177, the court addressed how the defendant must meet the

threshold to obtain a Franks hearing and stated: The challenger must specifically

identify allegedly false statements or omissions in the affidavit and provide a

statement of reasons supporting the argument. Franks, 438 U.S. at 171. The

challenger must also provide an offer of proof or give a satisfactory explanation for

the absence of proof. Id. Sworn affidavits or reliable statement from witnesses are

examples of offers of proof sufficient to satisfy the substantial preliminary

showing. Id.; Yusuf, 461 F.3d at 383 n. 8.

      When demonstrating that the affiant omitted a material fact or included a

false statement with the requisite mens rea, it is sufficient to prove the affiant acted

with negligence or made an innocent mistake. Yosuf, 461 F.3d at 383. If the

challenger provides sufficient proof and obtains a Franks hearing, the challenger

must prove by a preponderance that (1) the affiant made false statements or

omissions intentionally, knowingly, or with reckless disregard for the truth, and (2)

such statements were material to the probable cause determination. Id. If the

challenger satisfies this burden, the court will excise the false statements and
                                           6
        Case 3:17-cr-00258-RDM Document 45 Filed 12/07/18 Page 7 of 8




omissions from the affidavit and assess whether the corrected affidavit establishes

probable cause. In the present case, the claim that children were inside the house

on North Main Street as a basis for a warrantless intrusion into the home is

deceptive.

                                     Conclusion

      Once the false statements are removed from the affidavit of probable cause,

along with the information regarding the tainted evidence found during the initial

unlawful entry, the redacted affidavit is not sufficient to support a finding of

probable cause.

                                        Respectfully submitted,


Date: December 7, 2018                  s/Melinda C. Ghilardi
                                        Melinda C. Ghilardi, Esquire
                                        Assistant Federal Public Defender
                                        Attorney I.D. # PA40396

                                        201 Lackawanna Avenue, Suite 317
                                        Scranton, PA 18503-1953
                                        (570) 343-6285
                                        FAX (570) 343-6225
                                        melinda_ghilardi@fd.org
                                        Attorney for Larry Gilliam




                                           7
        Case 3:17-cr-00258-RDM Document 45 Filed 12/07/18 Page 8 of 8




                          CERTIFICATE OF SERVICE

      I, Melinda C. Ghilardi, Assistant Federal Public Defender, do hereby certify

that the Supplemental Brief in Support of Motion to Suppress Physical

Evidence, filed through the ECF system, will be sent electronically to the

registered participants as identified on the Notice of Electronic Filing:

      Todd K. Hinkley, Esquire
      Assistant United States Attorney

and by placing the same in the United States Mail, first class in Scranton,

Pennsylvania, addressed to the following:


      Mr. Larry Gilliam




Date: December 7, 2018                  s/Melinda C. Ghilardi
                                        Melinda C. Ghilardi, Esquire
                                        Assistant Federal Public Defender
